The Supreme Court properly denied that branch of the defendant’s motion which was for summary judgment dismissing the causes of action to recover damages for false arrest, false imprisonment, assault, battery, and violation of civil rights based upon the defense afforded to merchants under General Business Law § 218. Since the defendant failed to eliminate all triable issues of fact as to whether it had reasonable grounds to detain the plaintiff, whether the detention was conducted in a reasonable manner, and whether the detention was for a reasonable duration, it failed to demonstrate its prima facie entitlement to judgment as a matter of law dismissing those causes of action (see General Business Law § 218; Sada v Kohl’s Dept. Stores, Inc., 79 AD3d 1121 [2010]; Muza v Niketown N.Y., 278 AD2d 13 [2000]; Haggerty v Federated Dept. Stores, 65 AD2d 617 [1978]). Accordingly, that branch of the defendant’s motion was properly denied regardless of the sufficiency of the opposing papers (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Angiolillo, J.E, Leventhal, Austin and Roman, JJ., concur. [Prior Case History: 29 Misc 3d 1237(A), 2010 NY Slip Op 52185(U).]